DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition For Revival of an Application Under 37 CFR 1.137(a)
Application was Abandoned (see Notice of Abandonment mailed 3/02/2022) for failure to timely reply to the Action mailed 8/06/2022.  A petition for revival under 37 CFR 1.137(a) was filed 3/25/2022 and was granted on 6/01/2022.  Accordingly, Examination of the Reply filed 3/25/2022 has resumed as set forth below.

Claim Status
	Following the Reply filed 3/25/2022, claims 1-7, 12-15, and 17-18 are pending.  In that Reply, claims 1 and 14 were amended, and new claims 17-18 were added.  Claims 8-11 and 16 were canceled in the Reply filed 3/25/2022.  Claims 1-7 and 12-13 remain withdrawn as directed to a non-elected invention.  Claims 14-15 and 17-18 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of Group III (Original claims 14-16) and the Species of 200 IU/kg of the rFIX-Tf/G2 of SEQ ID NO: 12, administered orally (as set forth at Figure 9 and ¶[0051] of the Specification filed 12/23/2019), in the reply filed on June 30, 2021 was previously acknowledged.
Per MPEP § 803.02, a search was conducted for the originally elected species.  Following extensive search and examination, the originally elected species was subsequently deemed obvious in view of the prior art below.  Per MPEP § 803.02(III)(A), 
[T]he Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious…

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration…

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
Accordingly, examination has not been extended to non-elected species at this time. The elected species is understood to read upon claims 14-15 and 17-18.
Claims 1-7 and 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.
During examination, prior art pertinent to non-elected species was incidentally discovered.  Although per MPEP § 803.02 examination has not been extended to non-elected species at this time, the incidentally discovered art has been set forth below to facilitate compact prosecution as a courtesy to the Applicant.
Accordingly, claims 14-15 and 17-18 are presently considered.

Priority
The priority claim to Provisional US Application 62/527,347 as filed June 30, 2017 is acknowledged.
As noted in the Action mailed 8/06/2022, Pro’347 does not provide support for previously pending claims 9, 11, 12 (now canceled), or any claims pertaining to sequence identity.  Notably, sequence identity, sequence similarity, and sequence homology are three distinct concepts.  Applicant’s Reply filed 3/25/2022 at pages 6-7 directing the Examiner to ¶¶[0023] and [0025] have been considered.  However, the disclosures do not address sequence identity, which was the issue identified in the now-canceled claims (i.e., ¶¶[0023] and [0025] only mention sequence homology, but not sequence identity).  
Accordingly, Applicant is again advised that any claim amendments reciting percent identity will result in denial of priority to Pro’347.

Claim Interpretation
For purposes of examination and applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 14 is representative of the pending claim scope, and now recites:
14. (Currently amended) A method for treating a bleeding disorder, comprising orally administering a fusion protein  comprising:
A.	a coagulation Factor IX (FIX) domain consisting of an amino acid sequence at least 90% homologous to SEQ ID NO. 2;
B.	a Transferrin (Tf) domain consisting of an amino acid sequence at least 90% homologous to SEQ ID NO. 4; and
C.	a peptide linker selected from the group consisting of peptides
i.	SEQ ID NOs. 5, 6, 7, 8, 9, 10, or the dipeptide Leu-Glu; or
ii.	any one of SEQ ID NOs. 5, 6, 7, 8, 9, or 10, followed by the dipeptide Leu-Glu
wherein the peptide linker links the FIX and Tf domains.
The applicable claim interpretation is discussed below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
The phase “at least 90% homologous” is indefinite for reasons set forth in the new rejection under 35 USC 112(b), below, and that discussion is incorporated herein.  In brief, “percent homology” or “percent homologous” has no set meaning in the art, and the phrase is not unambiguously defined on record.  Accordingly, it is unclear if Applicant means to refer to sequence identity, sequence similarity, or something entirely different.  For purposes of applying prior art, the phrase is deemed satisfied by any prior art embodiments sharing at least 90% sequence similarity.  This reasonably represents the broadest reasonable interpretation because “sequence similarity” is broader than “sequence identity”. 
Accordingly, the amended claims are reasonably inferred to be directed to a method requiring the oral administration of a fusion protein, wherein the fusion protein comprises a domain presumably sharing some unknown level of sequence similarity with instant SEQ ID NO: 2 (i.e., “a coagulation Factor IX (FIX) domain”), wherein that domain is conjugated to a domain sharing some unknown level of sequence similarity with instant SEQ ID NO: 4 (i.e., “a Transferrin (Tf) domain”), and wherein these two domains are linked via a peptide linker consisting of  either SEQ ID NOs: 5, 6, 7, 8, 9, 10, dipeptide LE, or a sequence resulting from conjugating (N to C) any one of SEQ ID NOs: 5-10 to the dipeptide of LE (see, e.g., instant amended claim 14; see, e.g., Spec. filed Dec. 23, 2019 at ¶¶[0021], [0024]).
	“[B]leeding disorder” at claim 14 is understood to include at least hemophilia B as recited at claim 15 (see, e.g., Spec. filed Dec. 23, 2019 at ¶[0031]).
	“[A]dministering” at claim 14 is understood to include oral administration as recited and described in the Specification (see, e.g., Spec. filed Dec. 23, 2019 at ¶¶[0032]-[0035], [0049], [0051]).
	Newly recited SEQ ID NO: 2 has the following sequence:
MQRVNMIMAESPGLITICLLGYLLSAECTVFLDHENANKILNRPKRYNSGKLEEFVQGNLERECMEEKCSFEEAREVFENTERTTEFWKQYVDGDQCESNPCLNGGSCKDDINSYECWCPFGFEGKNCELDVTCNIKNGRCEQFCKNSADNKVVCSCTEGYRLAENQKSCEPAVPFPCGRVSVSQTSKLTRAETVFPDVDYVNSTEAETILDNITQSTQSFNDFTRVVGGEDAKPGQFPWQVVLNGKVDAFCGGSIVNEKWIVTAAHCVETGVKITVVAGEHNIEETEHTEQKRNVIRIIPHHNYNAAINKYNHDIALLELDEPLVLNSYVTPICIADKEYTNIFLKFGSGYVSGWGRVFHKGRSALVLQYLRVPLVDRATCLRSTKFTIYNNMFCAGFHEGGRDSCQGDSGGPHVTEVEGTSFLTGIISWGEECAMKGKYGIYTKVSRYVNWIKEKTKLT

	Newly recited SEQ ID NO: 4 has the following sequence:
VPDKTVRWCAVSEHEATKCQSFRDHMKSVIPSDGPSVACVKKASYLDCIRAIA ANEADAVTLDAGLVYDAYLAPNNLKPVVAEFYGSKEDPQTFYYAVAVVKKDSGFQMNQLRGKKSCHTGLGRSAGWNIPIGLLYCDLPEPRKPLEKAVANFFSGSCAPCADGTDFPQLCQLCPGCGCSTLNQYFGYSGAFKCLKDGAGDVAFVKHSTIFENLANKADRDQYELLCLDNTRKPVDEYKDCHLAQVPSHTVVARSIGGKEDLIWELLNQAQEHFGKDKSKEFQLFSSPHGKDLLFKDSAHGFLKVPPRMDAKMYLGYEYVTAIRNLREGTCPEAPTDECKPVKWCALSHHERLKCDEWSVNSVGKIECVSAETTEDCIAKIMNGEADAMSLDGGFVYIAGKCGLVPVLAENYNKSDNCEDTPGAGYFAVAVVKKSASDLTWDNLKGKKSCHTAVGRTAGWNIPMGLLYNKINHCRFDEFFSEGCAPGSKKDSSLCKLCMGSGLNLCEPNNKEGYYGYTGAFRCLVEKGDVAFVKHQTVPQNTGGKNPDPWAKNLNEKDYELLCLDGTRKPVEEYANCHLARAPNHAVVTRKDKEACVHKILRQQQHLFGSNVTDCSGNFCLFRSETKDLLFRDDTVCLAKLHDRNTYEKYLGEEYVKAVGNLRKCSTSSLLEACTFRRP.

	Newly recited SEQ ID NO: 5 has the following sequence:
GGGGSGGGGS
	The originally elected species utilizes the fusion protein having the sequence of SEQ ID NO: 12, which has the following sequence:
MQRVNMIMAESPGLITICLLGYLLSAECTVFLDHENANKILNRPKRYNSGKLEEFVQGNLERECMEEKCSFEEAREVFENTERTTEFWKQYVDGDQCESNPCLNGGSCKDDINSYECWCPFGFEGKNCELDVTCNIKNGRCEQFCKNSADNKVVCSCTEGYRLAENQKSCEPAVPFPCGRVSVSQTSKLTRAETVFPDVDYVNSTEAETILDNITQSTQSFNDFTRVVGGEDAKPGQFPWQVVLNGKVDAFCGGSIVNEKWIVTAAHCVETGVKITVVAGEHNIEETEHTEQKRNVIRIIPHHNYNAAINKYNHDIALLELDEPLVLNSYVTPICIADKEYTNIFLKFGSGYVSGWGRVFHKGRSALVLQYLRVPLVDRATCLRSTKFTIYNNMFCAGFHEGGRDSCQGDSGGPHVTEVEGTSFLTGIISWGEECAMKGKYGIYTKVSRYVNWIKEKTKLTGGGGSGGGGSLEVPDKTVRWCAVSEHEATKCQSFRDHMKSVIPSDGPSVACVKKASYLDCIRAIA ANEADAVTLDAGLVYDAYLAPNNLKPVVAEFYGSKEDPQTFYYAVAVVKKDSGFQMNQLRGKKSCHTGLGRSAGWNIPIGLLYCDLPEPRKPLEKAVANFFSGSCAPCADGTDFPQLCQLCPGCGCSTLNQYFGYSGAFKCLKDGAGDVAFVKHSTIFENLANKADRDQYELLCLDNTRKPVDEYKDCHLAQVPSHTVVARSIGGKEDLIWELLNQAQEHFGKDKSKEFQLFSSPHGKDLLFKDSAHGFLKVPPRMDAKMYLGYEYVTAIRNLREGTCPEAPTDECKPVKWCALSHHERLKCDEWSVNSVGKIECVSAETTEDCIAKIMNGEADAMSLDGGFVYIAGKCGLVPVLAENYNKSDNCEDTPGAGYFAVAVVKKSASDLTWDNLKGKKSCHTAVGRTAGWNIPMGLLYNKINHCRFDEFFSEGCAPGSKKDSSLCKLCMGSGLNLCEPNNKEGYYGYTGAFRCLVEKGDVAFVKHQTVPQNTGGKNPDPWAKNLNEKDYELLCLDGTRKPVEEYANCHLARAPNHAVVTRKDKEACVHKILRQQQHLFGSNVTDCSGNFCLFRSETKDLLFRDDTVCLAKLHDRNTYEKYLGEEYVKAVGNLRKCSTSSLLEACTFRRP
The originally elected species, utilizing SEQ ID NO: 12 is understood to continue reading upon the amended and new claims 14-15 and 17-18.
	
	Claim 17 uses the transitional phrase “has” is undefined, but is reasonably interpreted in view of the broadest reasonable interpretation to be equivalent to “comprising”.  Accordingly, the claim 17 is satisfied by any prior art compound that “comprises” instant SEQ ID NO: 5, including for example any sequence of (GGGGS)N, wherein N is an integer of 2 or greater.  If Applicant desires “consisting of” language, Applicant should so amend the claim.
Claim 18 is not directed to a sequence “consisting of SEQ ID NO: 12”, but instead is directed to a sequence that “has an amino acid sequence according to SEQ ID NO: 12”.  Here, the transitional phrase “has” is reasonably interpreted to mean “comprising”, which is the broadest reasonable interpretation (see, e.g., MPEP § 2111.03).  This is pertinent because it means claim 18 is not directed to a single, species consisting of a well-defined sequence, but instead claim 18 is directed to a broader subgenus comprising all possible species that differ at the N- and C-terminus relative to SEQ ID NO:12 within the scope of amended claim 14. Therefore, the metes and bounds of the scope of claim 18 depends upon the scope of amended claim 14.  If Applicant desires “consisting of” language, Applicant should so amend the claim.
	Additional claim interpretations are provided below.

Withdrawn Claim Rejections
The rejection of claims 14-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the cancelation of claim 16 and amendments to claim 14 as set forth in the Reply filed 3/25/2022. 
The rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over US 2013/0296534 A1 (Lee et al.; Nov. 7, 2013) is withdrawn in view of the amendments filed 3/25/2022 wherein claim 14 was explicitly recited to require oral administration. 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over US 2013/0296534 A1 (Lee et al.; Nov. 7, 2013) as applied to claims 14-15 above, and further in view of US2017/0173122 A1 (Thome et al.; Jun. 22, 2017) and US 2011/0091543 A1 (Prior et al.; Apr. 21, 2011) is withdrawn in view of the cancellation of claim 16.

New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Interpretation: The applicable claim interpretation is set forth in a separate section above, and that interpretation is incorporated into the instant rejection.  Examiner notes that claim 18 is not directed to a sequence “consisting of SEQ ID NO: 12”, but instead is presently understood to “comprise” any sequence that “comprises” “SEQ ID NO: 12”.  This distinction is pertinent because it means claim 18 is not directed to a species, but rather to a subgenus that may differ at the N- and C-terminus relative to SEQ ID NO:12, commensurate in scope with the variability of the genus set forth at amended claim 14.  Therefore, the scope of claim 18 depends upon the scope of claim 14.  Additional claim interpretations are set forth below. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term % homologous at amended claim 14 is presumably used by the claim to mean either “sequence similarity”, or “sequence identity”.  However, the art-accepted meaning is that “homology” is distinct from “sequence similarity” or “sequence identity”, and that references to “% homology” are not scientifically meaningful as explained below.  The term is indefinite because the specification does not clearly redefine the term.  Specifically, the prior art teaches that references to percent homology do not have a set meaning. For example, the prior art of Koonin et al. (Chapter 2 Evolutionary Concept in Genetics and Genomics, Sequence - Evolution - Function: Computational Approaches in Comparative Genomics. Boston: Kluwer Academic; 2003; NCBI Bookshelf; attached as pdf, 25 pages; hereafter “Koonin”; cited in previous action) notes that “homology” implies a common evolutionary origin (see, e.g., Koonin at § 2.1.1 at page 1), and further states that
A conclusion that two (or more) genes or proteins are homologous is a conjecture, not an experimental fact. We would be able to know for a fact that genes are homologous only if we could directly explore their common ancestor and all intermediate forms . . . .
. . . .
Even when one comes up with a figure—say, two protein sequences have 10% identical residues and additional 8% similar amino acid residues (a total of 18% similarity)—does this imply homology or not? The only reasonable answer is: it depends. . . .
. . . .
…an alignment of non-homologous sequences is inherently meaningless and potentially misleading. Even if such an alignment attains a relatively high percentage of identity or similarity, no conclusions at all can be inferred from the (spurious, in this case) correspondence between aligned residues. This is why phrases like “significant homology” or “percent homology” are so ludicrous. Homology is a qualitative notion of common ancestry. As long as homology is established, 10% identical residues between two protein sequences could be highly meaningful and amenable to functional interpretation. In contrast, even 30% identity between two sequences that are not homologous in reality could be totally misleading.
(see, e.g., Koonin at § 2.1.1 at pages 1-3, emphasis added).
Notably, Koonin opines that 
“the term ‘homology’ is used basically as a glorified substitute for ‘sequence (or structural) similarity’” 
(see, e.g., Koonin at § 2.1.1 at pages 1 at 3rd full ¶; emphasis added).  
However, although Webber et al. (Genes and homology, Current Biology, vol. 14(9):R:332-R333 (May 4, 2004); hereafter “Webber”; cited in previous action) agrees with Koonin that sequence similarity is “[d]efinitely not” the same as sequence homology (see, e.g., Webber at R332 at col II-III at bridging ¶), Webber opines that 
Research papers sometimes wrongly quote values of ‘percent homology’. In these cases ‘percent identity’ is meant, as two genes either have a common ancestor or they do not.
(see, e.g., Webber at R332 at col II-III at bridging ¶, emphasis added).
Therefore, although Koonin and Webber both agree that “sequence homology” is not the same as either sequence identity or sequence similarity, both documents present different presumptions about the presumed meaning implied by researchers (i.e., whether or not the term should imply “sequence similarity” or “sequence identity”) (see, e.g., Koonin at § 2.1.1 at pages 1 at 3rd full ¶; see also Webber at R332 at col II-III at bridging ¶).  This difference in preferred interpretation between Koonin and Webber is informative of the overall confusing nature of references to “% homology” or “% homologous” because “sequence similarity” and “sequence identity” are not equivalent or synonymous terms as explained by the prior art of Rost (see, e.g., Rost, Twilight zone of protein sequence alignments, Protein Engineering, vol. 12(2):85-94 (1999); cited in previous action).  Rost identifies that proteins can be 100% homologous while sharing less than 10% sequence identity (see, e.g., Rost at 85 at col I-II at bridging ¶; see also id. at abs).  Rost specifically identifies that the terms “sequence identity”, “sequence similarity”, and “sequence homology” are not synonymous and have distinct, art-recognized definitions (see, e.g., Rost at 85 at col II at 1st full ¶, defining sequence identity; Rost at 86 at col II at § “Definition of sequence identity and sequence similarity”; Rost at 85 at abs, col I at § Introduction, identifying homology is not equivalent to identity).  Therefore, it is clear in the art that % homologous as recited at instant claim 14 is a misused and confusing term in the art that is not synonymous nor equivalent in scope to either “sequence identity” or “sequence similarity”; rather, “homologous” and “homology” only imply the existence of a common evolutionary ancestor.  Therefore, in the complete absence of a definition, it is unclear if Applicant meant “% homologous” to imply 
(a) percent “sequence identity”; 
(b) percent “sequence similarity”; 
(c) the existence of homology (i.e., a common ancestor); or
(d) something else entirely1. 
The correct interpretation substantially and materially alters the pending claim scope because two sequence may share 95% sequence similarity but share 0% sequence identity, and still presumably be homologous.  However, two sequences may share >35% sequence identity but not be homologous at all (e.g., synthetic sequences such as XTEN sequences have no “common evolutionary ancestor” but may share substantial sequence identity).  Per MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  Accordingly, because the correct interpretation of “% homologous” as recited at claim 14 materially and substantially alters the scope of the pending claims, and the term is not clearly and unambiguously defined on record, and the term does not have a clear and accepted meaning in the prior art as evidenced by Koonin, Webber, and Rost, the usage of such terminology renders claim 14 indefinite.  For purposes of applying prior art, the term % homologous has been interpreted to mean “percent sequence similarity”, which is reasonable in view of Koonin.
	Claims 15 and 17-18 depend upon an ambiguous base claim, and are each directed to subgenera of claim 14, wherein the metes and bounds of the subgenera recited depend upon the metes and bounds of claim 14, which is indefinite as explained above.  Accordingly, claims 15 and 17-18 are also rejected as indefinite.
	Therefore, claims 14-15 and 17-18 are rejected as indefinite. 

Maintained or Revised Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296534 A1 (Lee et al.; Nov. 7, 2013; cited in previous action) in view of US2017/0173122 A1 (Thome et al.; Jun. 22, 2017; cited in previous action) and US 2011/0091543 A1 (Prior et al.; Apr. 21, 2011; cited in previous action).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section, and that section is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
	US’534 pertains to FIX-[linker]-Transferrin fusion proteins.  Regarding fusion proteins having the structures set forth at amended claims 14 and 17 and “an amino acid sequence at least 90% homologous to SEQ ID NO: 2”, “an amino acid sequence at least 90% homologous to SEQ ID NO: 4”, and a linker that “has the amino acid sequence of SEQ ID NO: 5, US’534 at claims 1-4 and 6-7 direct artisans to the genus of compounds of having the general structure [FIX]-[(GGGGS)1-20]-Transferrin (see, e.g., US’534 at claims 1-4, 6-7; see also US’534 at ¶¶[0072], [0102], Table 2 showing “FIX(KOI)-GS1-Tf”).  Furthermore, the recitation of specific sequences at claims 1-4 and 6-7 would reasonably direct artisans to the subgenus of compounds having the general structure of [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] (see id. at claims 1-4 and 6-7), which would have the following structure:
MQRVNMIMAESPGLITICLLGYLLSAECTVFLDHENANKILNRPKRYNSGKLEEFVQGNLERECMEEKCSFEEAREVFENTERTTEFWKQYVDGDQCESNPCLNGGSCKDDINSYECWCPFGFEGKNCELDVTCNIKNGRCEQFCKNSADNKVVCSCTEGYRLAENQKSCEPAVPFPCGRVSVSQTSKLTRAEAVFPDVDYVNSTEAETILDNITQSTQSFNDFTRVVGGEDAKPGQFPWQVVLNGKVDAFCGGSIVNEKWIVTAAHCVETGVKITVVAGEHNIEETEHTEQKRNVIRIIPHHNYNAAINKYNHDIALLELDEPLVLNSYVTPICIADKEYTNIFLKFGSGYVSGWGRVFHKGRSALVLQYLRVPLVDRATCLRSTKFTIYNNMFCAGFHEGGRDSCQGDSGGPHVTEVEGTSFLTGIISWGEECAMKGKYGIYTKVSRYVNWIKEKTKLT-
[GGGGS]N-
VPDKTVRWCAVSEHEATKCQSFRDHMKSVIPSDGPSVACVKKASYLDCIRAIA ANEADAVTLDAGLVYDAYLAPNNLKPVVAEFYGSKEDPQTFYYAVAVVKKDSGFQMNQLRGKKSCHTGLGRSAGWNIPIGLLYCDLPEPRKPLEKAVANFFSGSCAPCADGTDFPQLCQLCPGCGCSTLNQYFGYSGAFKCLKDGAGDVAFVKHSTIFENLANKADRDQYELLCLDNTRKPVDEYKDCHLAQVPSHTVVARSMGGKEDLIWELLNQAQEHFGKDKSKEFQLFSSPHGKDLLFKDSAHGFLKVPPRMDAKMYLGYEYVTAIRNLREGTCPEAPTDECKPVKWCALSHHERLKCDEWSVNSVGKIECVSAETTEDCIAKIMNGEADAMSLDGGFVYIAGKCGLVPVLAENYNKSDNCEDTPEAGYFAVAVVKKSASDLTWDNLKGKKSCHTAVGRTAGWNIPMGLLYNKINHCRFDEFFSEGCAPGSKKDSSLCKLCMGSGLNLCEPNNKEGYYGYTGAFRCLVEKGDVAFVKHQTVPQNTGGKNPDPWAKNLNEKDYELLCLDGTRKPVEEYANCHLARAPNHAVVTRKDKEACVHKILRQQQHLFGSNVTDCSGNFCLFRSETKDLLFRDDTVCLAKLHDRNTYEKYLGEEYVKAVGNLRKCSTSSLLEACTFRRP
This narrow subgenus of structures satisfies the structural requirements of instant claims 15 and 17 as follows:
SEQ ID NO: 1 of US’534 shares >99% sequence identity (460/461 identities) and 100% sequence similarity with instant SEQ ID NO: 1 (compare US’534 at SEQ ID NO. 1 with instant SEQ ID NO: 1, showing same).
SEQ ID NO: 2 of US’534 share >99% sequence identity (678/679 identities) and 100% sequence similarity (compare US’534 at SEQ ID NO. 1 with instant SEQ ID NO: 1, showing same).  
The subgenus of linkers (GGGGS)1-20 (see US’534 at claims 1-4 and 6-7) overlaps in scope with subgenus of linkers recited at instant claim 17 because claim 17 encompasses all linkers that “comprise” instant SEQ ID NO: 5 (e.g., any linkers comprising (GGGGS)2), which overlaps the prior art subgenus for all linkers of form (GGGGS)2-20 (see, e.g., US’534 at claims 1-4 and 6-7; see esp. id. at claim 7.  Per MPEP § 2144.05(I), where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, and here claim 17 is understood to require at least the overlapping range of linker structures of (GGGGS)2-20 as taught by the prior art.  
Accordingly, the structural features recited and required by claims 14 and 17 are not points of novelty, but were fairly taught and disclosed by the prior art. 
	The prior art of US’534 differs from the instantly claimed invention as follows:  Although US’534 discloses and renders obvious a genus of products having the structures required at instant claims 14-15 and 17, US’534 does not explicitly teach or reduce to practice methods of treating hemophilia B by orally administering one or more of the FIX-[linker]-Transferrin fusion proteins disclosed therein.
	However, the utility and advantages of FIX-[linker]-Transferrin fusion proteins would have been readily appreciated by one of ordinary skill in the art.  Specifically, US’534 identifies “[t]o treat hemophilia B, FIX is administered in various amounts depending upon the level of coagulation factors and the type of hemorrhage” (see, e.g., US’534 at ¶¶[0002]-[0003]).  Therefore, the applicability of FIX compounds to the treatment of hemophilia B was well-known by one of ordinary skill in the art.  Furthermore, US’534 reasonably informs artisans that FIX-[linker]-Transferrin fusion proteins are superior to FIX alone because the fusion proteins solve an art-recognized problem. Specifically, US’534 identifies that FIX manufactured in large amounts has poor stability and activity (see, e.g., US’534 at ¶[0004]), which was a problem the inventors attempted to solve using FIX-[linker]-Transferrin fusion proteins (see, e.g., US’534 at ¶¶[0005]-[0008]), which were identified as having “increased specific activity and blood stability, compared to non-fused, native FIX” (see, e.g., US’534 at ¶[0008]).  Accordingly, in view of US’534, an artisan would desirably and predictably expect that such fusion proteins could be utilized in place of native FIX in art-recognized methods of using native FIX, including the treatment of hemophilia B (see, e.g., US’534 at abs, ¶¶[0002]-[0008]).  In sum, in view of US’534, an artisan would reasonably appreciate that the disclosed fusion proteins of US’534 could be used in place of native FIX in prior art therapeutic methodologies, with the reasonable expectation that such substitution would result in “increased specific activity and blood stability, compared to non-fused, native FIX” (see, e.g., US’534 at ¶[0008]).
	Regarding claims 14-15, 17, and the treatment of hemophilia B by oral administration of a FIX compound, US’122 and US’543 are set forth herein to establish that the treatment of hemophilia B by oral administration of a FIX compound was well-known in the prior art.  Specifically, US’122 pertains to FIX formulations known in the prior art (see, e.g., US’122 at title, abs) and discloses that FIX-transferrin fusion proteins were already known in the prior art (see, e.g., US’122 at ¶¶[0076], [0090]-[0091]), that the activity of transferrin was known in the prior art (see, e.g., US’122 at ¶¶[0076], [0090]-[0091]), and, like US’543, identifies that transferrin was known to be utilized in oral formulations of therapeutics (see, e.g., US’122 at ¶[0091]).  US’122 teaches, discloses, and/or claims methods of administering such FIX polypeptides (including FIX-transferrin fusion proteins) to hemophilia B patients in need thereof to provide treatment (see, e.g., US’122 at claims 62-64), wherein such FIX formulations are identified as comprising “between about 80 IU/ml and about 2,750 IU/mL” of FIX compounds (see, e.g., US’122 at claims 1, 12-13, 25, 29, 46-47).  Furthermore, US’122 identifies that it was known in the prior art that FIX polypeptides could be administered via oral routes to provide treatment to patients (see, e.g., US’122 at ¶¶[0042], [0051]-[0052], noting that “administering” includes oral routes; see also id. at [0091]).  Similarly, US’543 represents the general knowledge in the transferrin fusion protein arts prior to the publication of US’534 (see, e.g., US’543 at title abs).  US’543 evidences that circa 2011 it was generally known and appreciated in the art that transferrin fusion proteins could be orally delivered (see, e.g., US’543 at title, abs, ¶¶[0011], claims 1, 6, 8, 22-24, 85-86), and that transferrin could be fused to FIX and other blood proteins (see, e.g., US’543 at ¶[0183], [0188]), and that the resulting fusion proteins could be utilized in the treatment of diseases or disorders relating to the blood (see, e.g., US’543 at ¶¶[0325], [0364]), including hemophilias such as Factor IX deficiency (see, e.g., US’543 at ¶[0364]).  In sum, the oral administration of FIX compounds (including FIX-transferrin fusion proteins) to patients for the treatment of hemophilia B was well-known in the prior art (see discussion of US’543 and US’122 above).  Therefore, the use of a known FIX compounds (e.g., the FIX-[linker]-Transferrin fusion proteins of the primary reference), upon a known patient population typically treated with FIX compounds (e.g., hemophilia B patients as identified by US’543 and US’122), by using a known and typical route of administration (e.g., oral administration as identified by US’543 and US’122), to achieve a known and expected result (i.e., treatment of hemophilia B), is not a point of novelty in view of the prior art (see, e.g., US’543 at title, abs, claims 1 and 85, ¶¶[0183], [0188], [0325], [0364]; see, e.g., US’122 at title, abs, ¶¶[0042], [0051]-[0052], [0076], [0090]-[0091], claims 1, 12-13, 25, 29, 46-47, and 62-64).
	Furthermore, the predicted and expected application of a transferrin domain is known in the art, and in combination with FIX would be predicted and expected to perform its art-recognized function, namely predictably improving half-life and receptor-mediated circulation of a therapeutic protein (see US’534 at ¶[0006]).
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the invention is the combination of prior art elements (i.e., known FIX-[linker]-Transferrin fusion proteins as taught by the primary reference), according to known methods of treating hemophilia B by oral administration routes as identified by the secondary and tertiary references, to predictably and expectedly yield a treatment of hemophilia B by orally administrating FIX-transferrin fusion proteins, which would be predicted and expected to desirably exhibit improved properties relative to FIX as suggested by the primary reference (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each element would merely perform the same function in combination as it does separately.  Second, the invention is the simple substitution of an oral administration route as suggested by US’122 and US’543 in place of the unspecified route of administration suggested by the primary reference, wherein such substitution would predictably yield a method of treating hemophilia B by orally administering a protein having specific FIX activity identified by US’534, to predictably and expectedly treat hemophilia B, wherein the substituted fusion protein would be predicted and expected to desirably exhibit improved properties relative to FIX as suggested by the primary reference (see, e.g., MPEP § 2143(I)(B), (G)). 
 	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to chemically synthesize known prior art FIX-fusion compounds, and then to use the known prior art FIX-fusion compounds upon a known prior art patient population typically treated with FIX compounds by administering the known compounds to the known patient population using a known route of administration typically utilized with FIX compounds, wherein such administration merely results in known and expected results set forth in the prior art, such as the treatment of hemophilia B.
	No unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.
	Accordingly, claims 14-15 and 17 are rejected as obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296534 A1 (Lee et al.; Nov. 7, 2013; cited in previous action) in view of US2017/0173122 A1 (Thome et al.; Jun. 22, 2017; cited in previous action) and US 2011/0091543 A1 (Prior et al.; Apr. 21, 2011; cited in previous action) as applied to claims 14-15 and 17 above.
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in a preceding rejection, and those discussions are incorporated into the instant rejection.  The instant rejection is intended to address the specifics of the originally elected species. Additional claim interpretations are set forth below.
	The teachings of US’534 in view of US’122 and US’543 have been set forth above as applied to amended claims 14-15 and 17, and those teachings are incorporated into the instant rejection. 
	The teachings of US’534 in view of US’122 and US’543 differ from the originally elected species as follows: US’534 in view of US’122 and US’543 does not teach the exact sequence of instant SEQ ID NO: 12 as recited at newly added claim 18.
	However, as noted above, US’534 reasonably direct artisans to the subgenus of compounds having the general structure of [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] (see US’534 at claims 1-4 and 6-7), which would have the following structure:
MQRVNMIMAESPGLITICLLGYLLSAECTVFLDHENANKILNRPKRYNSGKLEEFVQGNLERECMEEKCSFEEAREVFENTERTTEFWKQYVDGDQCESNPCLNGGSCKDDINSYECWCPFGFEGKNCELDVTCNIKNGRCEQFCKNSADNKVVCSCTEGYRLAENQKSCEPAVPFPCGRVSVSQTSKLTRAEAVFPDVDYVNSTEAETILDNITQSTQSFNDFTRVVGGEDAKPGQFPWQVVLNGKVDAFCGGSIVNEKWIVTAAHCVETGVKITVVAGEHNIEETEHTEQKRNVIRIIPHHNYNAAINKYNHDIALLELDEPLVLNSYVTPICIADKEYTNIFLKFGSGYVSGWGRVFHKGRSALVLQYLRVPLVDRATCLRSTKFTIYNNMFCAGFHEGGRDSCQGDSGGPHVTEVEGTSFLTGIISWGEECAMKGKYGIYTKVSRYVNWIKEKTKLT-
[GGGGS]1-20-
VPDKTVRWCAVSEHEATKCQSFRDHMKSVIPSDGPSVACVKKASYLDCIRAIA ANEADAVTLDAGLVYDAYLAPNNLKPVVAEFYGSKEDPQTFYYAVAVVKKDSGFQMNQLRGKKSCHTGLGRSAGWNIPIGLLYCDLPEPRKPLEKAVANFFSGSCAPCADGTDFPQLCQLCPGCGCSTLNQYFGYSGAFKCLKDGAGDVAFVKHSTIFENLANKADRDQYELLCLDNTRKPVDEYKDCHLAQVPSHTVVARSMGGKEDLIWELLNQAQEHFGKDKSKEFQLFSSPHGKDLLFKDSAHGFLKVPPRMDAKMYLGYEYVTAIRNLREGTCPEAPTDECKPVKWCALSHHERLKCDEWSVNSVGKIECVSAETTEDCIAKIMNGEADAMSLDGGFVYIAGKCGLVPVLAENYNKSDNCEDTPEAGYFAVAVVKKSASDLTWDNLKGKKSCHTAVGRTAGWNIPMGLLYNKINHCRFDEFFSEGCAPGSKKDSSLCKLCMGSGLNLCEPNNKEGYYGYTGAFRCLVEKGDVAFVKHQTVPQNTGGKNPDPWAKNLNEKDYELLCLDGTRKPVEEYANCHLARAPNHAVVTRKDKEACVHKILRQQQHLFGSNVTDCSGNFCLFRSETKDLLFRDDTVCLAKLHDRNTYEKYLGEEYVKAVGNLRKCSTSSLLEACTFRRP
Critically, wherein GGGGS is 1 or 2 (see, e.g., US’534 at claims 1-4, 6-7; see also id. at Table 2, noting that a GGGGS of 1, 7, and 15 are exemplified), then the claimed structures share 1142/1152 residues in common (99.13% identity) (compare Sequence set forth above, and instant SEQ ID NO: 12):  

    PNG
    media_image1.png
    254
    561
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    254
    561
    media_image1.png
    Greyscale

Furthermore, because US’534 teaches that the linker may be of variable length “N”, it is understood that (GGGGS)N may be (GGGGS)2 (see, e.g., US’534 at claims 6-8, and ¶[0072]).  When “N” is permitted to be 2, the shared identity rises to 1147/1152 residues (99.57% sequence identity).  
Per MPEP § 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  Here, the prior art teaches highly similar compounds sharing approximately 99.13 to 99.57% sequence identity with instant SEQ ID NO: 12. This amount of structural similarity far exceeds the overall similarity between instant SEQ ID NO: 12 and other species within the scope of amended claim 14 requiring only “at least 90% homologous” sequences (e.g., claim 14 encompasses species that are not required to share even 1% sequence identity because claim 14 recites multiple distinct linkers, and only required “homology”).  Therefore, the prior art of US’534 is substantially closer and more structurally similar to SEQ ID NO: 12 than other species within the scope of instant claim 14.  Furthermore, such compounds clearly have similar utilities.  Specifically, the prior art identifies that such compounds may be utilized to predictably and expectedly treat hemophilia B, and that such compounds (e.g., transferrin fusions) could be utilized treatment methods using oral administration routes (see discussions set forth in preceding rejections).  Accordingly, the prior art clearly teaches and discloses highly similar compounds sharing >99% sequence identity with instant SEQ ID NO: 12, which appear to have substantially similar utilities (e.g., the treatment of bleeding disorders such as hemophilia B requiring FIX specific activity) and predicted and expected results.
	Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  Per MPEP § 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  Here, the originally elected method recites a species of fusion protein reasonably sharing >99% sequence identity with the resulting sequences claimed by the primary reference, and such sequences would be predicted and expected to have the same or highly similar therapeutic utility attributed to instant SEQ ID NO: 12, namely FIX specific activity suitable for the treatment of bleeding disorders such as hemophilia B via known methods of administration utilized in the FIX arts.  Accordingly, such methods utilizing SEQ ID NO: 12 are prima facie obvious in view of the prior art.
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to chemically synthesize and combine specifically disclosed peptide sequences to form a FIX-Linker-Transferrin fusion protein exactly as suggested and claimed by the primary reference, and to administer such FIX polypeptides via a known administration routes to a known patient populations to achieve art-recognized and expected results as suggested by the secondary and tertiary references, namely the successful treatment of hemophilia B in the treated patients.
	Accordingly, claims 14-15 and 17-18 are obvious in view of the prior art.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296534 A1 (Lee et al.; Nov. 7, 2013) in view of US2017/0173122 A1 (Thome et al.; Jun. 22, 2017) and US 2011/0091543 A1 (Prior et al.; Apr. 21, 2011) as applied to claims 14-15 and 17-18 above, and further in view of Stafford et al. (Extravascular FIX and coagulation, Thrombosis Journal, vol. 14(Suppl 1): 35, pages 87-91 (2016); hereafter “Stafford”).
	Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section and in preceding rejections, and those discussions are incorporated into the instant rejection.  The instant rejection is intended to address additional specifics of the originally elected species. Additional claim interpretations are set forth below.
	The teachings of US’534 in view of US’122 and US’543 have been set forth above, and those teachings are incorporated into the instant rejection. 
	The teachings of US’534 in view of US’122 and US’543 differ from the elected species as follows:  US’534 in view of US’122 and US’543 does not teach the administration of a dosage of “200 IU/kg” of an FXI-linker-Transferrin fusion polypeptide.
	However, the general route of administration and general effective dosages of polypeptides having FIX activity was already generally known and appreciated in the prior art.  Specifically, it was understood that dosages may vary upon “desired therapeutic effect, on the route of administration, and on the duration of treatment desired” (see, e.g., US’543 at ¶[0297]; see also US’543 at claims 1, 34-36, 85), and that dosage will vary depending upon the baseline amount of plasma FIX in a patient and the patients baseline FIX activity (see, e.g., US’122 at ¶¶[0053]-[0054]).  Stafford further identifies and evidences that FIX polypeptides are commonly tested and evaluated at multiple dosages, ranging from approximately 50 to 500 IU/kg (see, e.g., Stafford at 88 at col I to col II at bridging ¶), and informs artisans that “a dose of 150-200 IU/kg given to a patient with no circulating levels of FIX antigen is very nearly the same (or less) than the total amount present in normal individuals” (see, e.g., Stafford at 90 at col I to col II at bridging ¶).  Stafford notes that “an appropriate dose of FIX would be around 150 IU/kg” (see, e.g., Stafford at 90 at col II at § Conclusions).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason:  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific concentration present in the originally elected species addresses any particular purpose or solves any stated problem and the prior art teaches that FIX polypeptide concentration and dosages often vary according to desired therapeutic effect and route of administration, and such parameters appear to work equally as well, wherein the typical tested range for FIX polypeptides ranges from at least 50 IU/kg to 500 IU/kg with a desirable amount being 150-200 IU/kg; therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the FIX polypeptide and hemophilia B art.  Accordingly, it would be obvious to simply administer the FIX-[linker]-[transferrin] fusion protein to hemophilia B patients as disclosed by the primary reference, via oral administration routes identified by the secondary and tertiary references, within a known concentration range identified by Stafford, to predictably and expectedly treat the symptoms of hemophilia, wherein the concentration would be optimized to produce 150-200 IU/kg as identified by Stafford (see, e.g., MPEP § 2143(I)(A), (G)).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make and use known FIX-Linker-Transferrin fusion proteins exactly as suggested and claimed by the primary reference, and to administer such FIX polypeptides via known administration routes to a known patient populations within a known concentration range, in order to predictably achieve the exact art-recognized and expected results taught by the prior art, namely the successful treatment of hemophilia B.
	Accordingly, claims 14-15, 17-18, and the originally elected species are obvious in view of the prior art.

Response to Arguments
Applicant’s arguments with respect to the pending and examined claims have been considered but have been substantially rendered moot in view of the new or revised grounds of rejection necessitated by Applicant’s amendments.  Remaining applicable arguments are addressed below. 
It is the Examiner’s understanding that arguments applicable to the new or revised rejections above are raised at pages 8-9 of the Reply filed 3/25/2022 (see, e.g., Reply filed 3/25/2022 at 8 at § “c” to page 9 at 3rd full ¶).  These arguments are addressed below.
At page 8 of the Reply, it is the Examiner’s understanding that Applicant is attempting to establish that US’534 in view of US’122 and US’543 do not render instant claims 14-15 and 17 obvious (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶).  The revised rejection addressed in the Reply at Section “b” (see, e.g., Reply filed 3/25/2022 at 8 at § b) and the rationale set forth in section “c” (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶) fail to address the rationales relied upon by the Examiner to establish obviousness of the broader subgenus of compounds taught by the prior art, having the structure of [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] (see US’534 at claims 1-4 and 6-7) for use in the treatment of hemophilia B via oral administration under rationales set forth at MPEP §§ 2143(I)(A), (B), and (G).  Accordingly, these rationales are undisputed on the present record, and therefore the invention recited at claims 14-15 and 17 remains rejected.
At page 8 of the Reply, it is the Examiner’s understanding that Applicant is attempting to establish that US’534 in view of US’122 and US’543 do not render instant claim 18, which addresses instant SEQ ID NO: 12, obvious (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶).  It is the Examiner’s understanding that Applicant is alleging that “[a] case of prima facie obviousness only applies when the combination of references teaches all of the claim limitations” (see id.).  Applicant’s understanding is incorrect and does not reflect the rejection of record which directly identified the Examiner’s basis for concluding that SEQ ID NO: 12, which was under MPEP § 2144.09(I).  Critically, MPEP § 2144.09(I) states that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  It is the Examiner’s understanding that Applicant is not disputing that both compounds have “similar utilities” within the meaning of MPEP § 2144.09(I) (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶).  Furthermore, it is the Examiner’s understanding that Applicant is not disputing that instant SEQ ID NO: 12 shares over 99% sequence identity with members of the prior art subgenus of [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] (see US’534 at claims 1-4 and 6-7), which constitutes “very close structural similarity” (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶).  Rather, it is the Examiner’s understanding that Applicant is alleging that an artisan would not actually arrive at the genus of compounds of form [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] (see US’534 at claims 1-4 and 6-7) in the absence of improper “picking and choosing” (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶).  This argument is not persuasive because US’534 literally claims compounds having a linker of (GGGGS)1-20 (see US’534 at claim 7) and simply utilizing such a small prior art genus as taught would be obvious in view of the prior art without improper “picking and choosing”.  First, the prior art provides guidance directing artisans to use the linker of (GGGGS)1 (see, e.g., US’534 at Table 2, exemplifying N of 1).  The resulting compound with still exhibits >99% sequence identity with instant SEQ ID NO: 12, and therefor still supports the rejection maintained above.  Second, the amended and new claims read upon an entire range of linkers having the structure (GGGGS)≥2 (i.e., “comprising” language is used).  This is pertinent because the prior art teaches an overlapping genus, namely (GGGGS)1-20 (see US’534 at claim 7).  Critically, per MPEP § 2144.05(I), where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Here, the range of structures of (GGGGS)≥2 (i.e., “comprising” language is used) overlaps with the prior art range of (GGGGS)1-20 (see US’534 at claim 7), namely at the lengths of (GGGGS)2-20 as taught by the prior art.  Third, MPEP §§ 2123(I)-(II) identify that the mere existence and disclosure of multiple embodiments do not constitute a “teaching away” from a broader disclosure or non-preferred embodiments (see also MPEP §§ 2143(I)).  Likewise, the courts have previously noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335), and did not recite an exception if the “list” was very long (see id.).  This is reasonable because if each of the alternatives merely perform an art-recognized function in the absence of any unexpected results, then the outcome remains predictable and expected, regardless of the total number of alternatives.  Here zero unexpected or unpredicted results have been identified on record. In sum, no improper “picking and choosing” was relied upon to reach a determination of obviousness of instant claim 18, because the genus of [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] is clearly taught and suggested to artisans in view of the prior art (see US’534 at claims 1-4 and 6-7; see rejection above).
At page 8-9 of the Reply, it is the Examiner’s understanding that Applicant is suggesting that the prior art cannot render the claimed invention obvious because Lee did not teach a relationship between linker length and activity (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶).  First, a linear relationship is not required to establish obviousness of prior art compounds of form [SEQ ID NO: 1]-[(GGGGS)1-20]-[SEQ ID NO: 2] used exactly as taught and suggested by the prior art (see Rejections set forth above; see MPEP §§ 2143(I)(A), (B), and (G); see MPEP § 2144.09(I)).  Second, the Examiner is permitted to utilize rationales that may differ from the Applicant’s rationale for establishing obviousness (see, e.g., MPEP § 2144(IV)) and here the Examiner’s rationales for supporting a rationale of obviousness are set forth in the rejections (see, e.g., MPEP §§ 2143(I)(A), (B), (G) and MPEP § 2144.09(I)), and do not depend upon the features or details identified by the Applicant. Third, it is the Examiner’s understanding that Applicant is attempting to allege unexpected results relative to the prior art (see, e.g., Reply filed 3/25/2022 at 8-9 at bridging ¶, alleging that (GGGGS)2 demonstrates “sufficiently high FIX activity” and effectiveness upon oral administration).  A showing of unexpected results sufficient to rebut prima facie obviousness must satisfy the requirements set forth at MPEP § 716.02, and here no statistically significant comparison of any claimed invention relative to the closest prior art has been placed on record (see, e.g., MPEP § 716.02(a)-(b), (e)), in the form of a declaration (see, e.g., MPEP § 716.02(g)), showing unexpected results commensurate in scope with the >trillions of methods using >trillions of sequences claimed (see, e.g., MPEP § 716.02(d))  Accordingly, no unexpected results have been established on record, and therefore arguments premised upon the existence of any unexpected results relative to the closest prior art is unsupported by any objective evidence and amounts to arguments of counsel.  Arguments of counsel cannot take the place of evidence on the record.  In sum, arguments addressing additional teachings of the prior art not relied upon by the Examiner to establish obviousness under MPEP §§ 2143(I)(A), (B), (G) or MPEP § 2144.09(I) is neither disputed nor dispositive of obviousness under the rationales of MPEP §§ 2143(I)(A), (B), (G) or MPEP § 2144.09(I).
At page 9 of the Reply, it is the Examiner’s understanding that Applicant fails to address the rejection in view of Stafford with any specific arguments, but instead refers the Examiner only to the previously raised arguments (see, e.g., Reply filed 3/25/2022 at 9 at 1st to 2nd full ¶¶).  These arguments have been fully considered but not found persuasive for the reasons set forth above.
Accordingly, all applicable arguments have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendment. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040133930 A1 (Cooper et al.; Jul. 8, 2004; cited in previous action) pertains to the oral delivery of FIX for the treatment of hemophilia B (see, e.g., US’930 at title, abs, ¶¶[0075], [0099], claims 55-56, 60-61).
US 7220718 B2 (Alpan et al.; May 22, 2007; cited in previous action) pertains to the oral treatment of hemophilia B (see, e.g., US’718 at title, abs, claims 18 and 23).
US 20080102115 A1 (Oyhenart et al; May 1, 2008; cited in previous action), pertains to FIX derivatives suitable for oral administration (see, e.g., US’115 at title, abs, ¶¶[0010], [0019], [0107]-[0109], [0294], [0378], [0402], [0506], [0519], claims 21, 38, and 105).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The difference among similarity, identity, and homology are substantial and materially impact claim interpretation during examination.  For example, two sequence may share 100% sequence similarity but share 0% sequence identity, and still not be homologous if man-made (e.g., poly(D-lysine) and poly(D-arginine).